DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-18		Pending
Prior Art Reference:
Lundberg		US 1,579,875

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/24/2019. It is noted, however, that applicant has not filed a certified copy of the DE 10 2019 110 635.4 application as required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the character numbers and leader lines are difficult to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Allowable Subject Matter
Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundberg (US 1,579,875).

Regarding claim 1, Lundberg discloses a component assembly (abstract) comprising a component (2) and an element (1) formed as an alignment element (1) attached to the component (2), the element (1) having a head part (4), a component contact surface (6) at one end face (6) of the head part (4) and a collar (2’) arranged inside the component contact surface (6) and projecting away from it, the collar (2’) having a cross-sectional shape which is not circular (fig. 3; page 1, col. 2, lines 91-97; “flattened portion 10”),
except for [wherein the collar (2’) is inserted with clearance (fig. 2) in an aperture (8) of the component (2) shaped complementary to the cross-sectional shape of the collar (2’)], wherein the collar (2’) has outer surfaces (5) which converge in the 
Examiner notes that Lundberg does not explicitly disclose wherein the collar is inserted with clearance in an aperture of the component shaped complementary to the cross-sectional shape of the collar. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the collar is inserted with clearance in an aperture of the component shaped complementary to the cross-sectional shape of the collar, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 2, Lundberg, as modified in claim 1, discloses a component (2) assembly in accordance with claim 1, wherein the collar (2’) has an at least substantially polygonal cross-sectional shape (fig. 3; page 1, col. 2, lines 91-97; “flattened portion 10”), with the polygonal cross-sectional shape of the collar (2’) and accordingly of the 

Regarding claim 3, Lundberg discloses a component (2) assembly in accordance with claim 1, except for wherein the collar (2’) has an oval or elliptical cross-sectional shape or a cross-sectional shape resembling an ice cream container.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the collar has an oval or elliptical cross-sectional shape or a cross-sectional shape resembling an ice cream container, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 4, Lundberg discloses a component (2) assembly in accordance with claim 1, wherein the axial height (H) (fig. 4) of the collar (2’) does not exceed the axial thickness (D) (fig. 4) of the component (2) in the region of the attachment of the element (1) or wherein the axial height (H) of the collar (2’) exceeds the axial thickness (D) of the component (2) and the collar (2’) is arranged in a recess of the component (2) in the region of attachment of the element (1).

Regarding claim 5, Lundberg discloses a component (2) assembly in accordance with claim 1, wherein the acute angle (α) lies in the range from about 20° to about 40° (fig. 3).

Regarding claim 6, Lundberg discloses a component (2) assembly in accordance with claim 1, except for wherein the head part (4) is also polygonal or elliptical in cross-section.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the head part is also polygonal or elliptical in cross-section, since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). (See MPEP 2144.04).

Regarding claim 8, Lundberg discloses a component assembly in accordance with claim 1, wherein it is either formed as a nut element (1) and has a central longitudinal passage (3) or is formed as a bolt element (1) with a shaft part projecting away from the collar (2’) in the direction away from the head part (4).

Regarding claim 11, Lundberg discloses a component assembly in accordance with claim 1, wherein the component (2) is a sheet metal part (fig. 1; page 1, col. 1, lines 49-50).

Regarding claim 12, Lundberg discloses an element (1) which is adapted for use in a component (2) assembly in accordance with at least claim 1 (fig. 4).



Note: with respect to method claims 13-18:



Regarding claim 13, Lundberg, as modified by claim 1, discloses a method of manufacturing a component assembly in accordance with at least claim 1,
wherein a non-circular aperture (8) is pre-formed in the component (2) having transverse dimensions larger than the corresponding maximum transverse dimensions of the collar (2’) in the region of its free end face (6), so that the collar (2’) can be introduced into the non-circular aperture (8), wherein component (2) material is displaced from the marginal region of the non-circular aperture (8) into the recesses (figs. 2, 4) formed between the side surfaces of the collar (2’) and the component contact surface (6) of the head part (4), with the component material not being displaced sufficiently far that it extends to the base of the recesses (figs. 2, 4), whereby the lateral alignment movement of the element (1) relative to the component (2) is ensured, but extends sufficiently far that an axial separation of the element (1) from the component (2) is prevented as a result of the material overlap of the component (2) material with the non-circular collar (2’) inside the recesses (figs. 2, 4).

Regarding claim 14, Lundberg discloses a method in accordance with claim 13,


Regarding claim 15, Lundberg discloses a method in accordance with claim 13,
wherein the marginal region of the preformed non-circular aperture (8) of the component (2) which lies in one plane in the region of the attachment is impressed by means of displacement surfaces which are provided at the component contact surface (6) of the head part (4), at least in the region of the side surfaces of the collar (2’) on introduction of the collar (2’) into the component (2), with the underside of the component (2) being simultaneously supported, in order to hereby bring about the displacement of the component (2) material in the marginal region of the non-circular aperture (8).

Regarding claim 16, Lundberg discloses a method in accordance with claim 13,
wherein, by means of a die which is provided with a raised ring or with discrete projections arranged in a ring, a ring recess or discrete recesses which are arranged in a ring is or are provided at the side of the component (2) remote from the component contact surface (6) of the head part (4) around the non-circular aperture (8) and is or are responsible for the displacement of the component (2) material into the recesses.

Regarding claim 17, Lundberg, as modified in claim 1, discloses a method for the manufacture of a component (2) assembly in accordance with at least claim 1, wherein, by the exertion of pressure on the head part (4) of the element (1) and with a simultaneous support of the component (2) on a die button having a non-circular central aperture (8), the free end face (6) of the collar (2’) which is non-circular in cross-section is used in order to punch a non-circular aperture (8) in the component (2).

Regarding claim 18, Lundberg discloses a method in accordance with claim 17, wherein the non-circular aperture (8) of the die button is provided with cross-sectional dimensions somewhat larger than the corresponding cross-sectional dimensions of the free end face (6) of the collar (2’) so that the sidewalls of the so punched aperture (8) of the component (2) are divergent in the direction of the central longitudinal axis of the element (1) and in the direction away from the head part (4) at least in the region remote from the head part (4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd